Order filed May 19, 2015




                                       In The

                      Fourteenth Court of Appeals
                                NO. 14-15-00151-CV
                              5500 GRIGGS, Appellant

                                          V.

                           FAMCOR OIL, INC., Appellee

                      On Appeal from the 270th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2009-21808

                                     ORDER

         The notice of appeal in this case was filed February 16, 2015. To date, the
filing fee of $195.00 has not been paid. Therefore, the court issues the following
order.

         Appellant is ordered to pay the filing fee in the amount of $195.00 to the
clerk of this court on or before June 3, 2015. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                        PER CURIAM